Name: Council Regulation (EEC) No 2074/92 of 30 June 1992 establishing an additional levy on the milk and milk- products sector
 Type: Regulation
 Subject Matter: EU finance;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 69 COUNCIL REGULATION (EEC) No 2074 /92 of 30 June 1992 establishing an additional levy on the milk and milk-products sector been deemed opportune to decide later , but by 31 December 1992 , on the simplification and codification of the scheme , HAS ADOPTED THIS REGULATION: Article 1 During seven further consecutive 12-month periods beginning on 1 April 1993 , an additional levy shall be payable by producers of cows' milk on the quantities of milk or milk equivalent delivered to a purchaser or sold for direct consumption during a 12-month period in excess of a quantity to be determined . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas pursuant to Council Regulation (EEC ) No 856 / 84 amending Regulation (EEC) No 804 / 68 on the common organization of the market in milk and milk products ( 3 ) an additional levy was introduced from 2 April 1984 in the said sector; whereas the purpose of this scheme, introduced for nine years and due to expire on 31 March 1993 , was to reduce the imbalance between supply and demand on the milk and milk-products market and the resulting structural surpluses ; whereas it remains necessary in the future in order to achieve a better market balance; whereas the additional levy should therefore continue to be applied for seven further consecutive 12-month periods starting on 1 April 1993 ; Whereas , in order to make full use of the experience gained in this area and in the interests of simplification and clarification with a view to ensuring the legal certainty of producers and other parties concerned , the Commission has proposed that the Council lay down by a separate regulation the basic rules of the extended scheme and at the same time reduce their scope and diversity ; Whereas , although the extension of the scheme for another seven years can be formally decided without delay , it has Article 2 In order to codify and simplify the current rules , the Council shall adopt the necessary provisions , including those relating to the transfer of the reference quantities in certain specific situations , by 31 December 1992 , on the basis of the Commission's proposals . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (M OJ No C 337 , 31 . 12 . 1991 , p. 35 . ( 2 ) OJ No C 94 , 13 . 4 . 1992 . ( 3 ) OJ No L 90 , 1 . 4 . 1984 , p. 10 .